22 F.3d 199
Jimmie Wayne JEFFERS, Petitioner-Appellant,v.Samuel LEWIS, Director, Arizona Department of Corrections;Donald Wawrzaszek, Superintendent, Arizona StatePrison, Respondents-Appellees.
No. 86-1840.
United States Court of Appeals,Ninth Circuit.
April 14, 1994.

Prior report:  5 F.3d 1199.
ORDER
WALLACE, Chief Judge.


1
Upon the vote of a majority of nonrecused regular active judges of this court, it is ordered that this case be reheard by the en banc court pursuant to Circuit Rule 35-3.